DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 1, Figures 1-6, Claims 1-4 in the reply filed on 12/27/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tsurusu et al. (US 2015/0262777).
In re claim 1, Tsurusu, in figures 1-9, discloses a relay comprising: a first terminal (22) having a pair of first contacts (24); a second terminal (42) having a pair of second contacts (45) which are opposed to the pair of first contacts so as to contact and separate from the respective first contacts; and a first magnet (53) positioned on a side opposed to the pair of first contacts of the first terminal and between the pair of first contacts so that the first magnet does not contact the first terminal, wherein the first magnet is magnetized in a direction along which the pair of first contacts and the pair of second contacts are opposed (as best seen in figure 6).
In re claim 2, Tsurusu, in figures 1-9, discloses that the first terminal (22) has a front end configured to support the pair of first contacts, and a first extended part extending from the front end of the first terminal (the front end and extended part can 
In re claim 4, Tsurusu, in figures 1-9, discloses that the first terminal has a front end configured to support the pair of first contacts (the front end can both be best seen in figure 4a), and a pair of contact members each having the first contact and an attachment part (the attachment part can be seen in figure 4a protruding through the front end) configured to attach the first contact to the front end, and wherein the first magnet has a dimension received in a space between the attachment parts of the pair of contact members (this can be best seen in figure 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsurusu et al. (US 2015/0262777).
In re claim 3, Tsurusu, in figures 1-9, discloses that the first terminal has a front end configured to support the pair of first contacts, and a first extended part extending from the front end of the first terminal (the front end and extended part can both be best In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Alexander Talpalatski/Primary Examiner, Art Unit 2837